Citation Nr: 0031817	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for cold injury 
residuals of the right foot, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for cold injury 
residuals of the left foot, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1998 by the 
Department of Veterans Affairs Cleveland, Ohio, Regional 
Office (RO).  In that decision, the RO terminated a 10 
percent rating for bilateral frozen feet, and instead 
assigned two separate 20 percent ratings for cold injuries of 
the right and left feet.  

A hearing was held at the RO in April 2000 before the 
undersigned Veterans Law Judge.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for increased ratings.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that additional 
development of evidence is required in this case.  During the 
hearing held in April 2000, the veteran testified that he had 
received additional treatment at a VA medical facility since 
the date of his VA disability evaluation examination in 
October 1998.  Significantly, however, the records from those 
recent treatments have not been obtained.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  The duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).  Therefore, the Board must obtain all of the VA 
medical treatment records as such records may be relevant to 
the claim for increased ratings.

The Board also notes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this regard, the Board 
notes that the record on appeal includes a July 1998 VA 
treatment records in which it is indicated that the veteran 
has been diagnosed as having peripheral neuropathy and in 
this and other records, it was reported that the veteran has 
also been diagnosed as having diabetes.  However, the veteran 
testified that he did not recall ever having been diagnosed 
with either disorder.  In a December 1999 statement as well 
as at the April 2000 personal hearing, the veteran's 
representative requested that VA assign separate ratings to 
the veteran's peripheral neuropathy as a separate, but 
related entity of his service-connected bilateral cold injury 
residuals.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note 
(1) (2000).  In light of the evidence as well as the 
veteran's testimony that he has required additional treatment 
since his last VA examination, the Board finds that another 
VA examination is required to properly assess the current 
severity of the veteran's residuals of frozen feet.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (VA failed to 
fulfill its statutory duty to assist where it did not conduct 
contemporaneous audiology examination before denying veteran 
compensable rating for bilateral hearing loss, but instead 
relied on results from examination conducted two years before 
even though veteran had complained after initial examination 
of worsening ear problems).

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for problems with 
his feet since October 1998.  After 
securing the necessary release, the RO 
should obtain these records, including 
the records from VA medical facilities.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his residuals of frozen feet.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examination 
report should include all information 
necessary to assign ratings under 
Diagnostic Code 7122 (for rating 
residuals of cold injuries).  The 
examiner should identify diagnostically 
all symptoms which are manifestations of 
the veteran's service-connected residuals 
of cold injuries of the feet.  
Specifically, the examiner is to 
determine which, if any, of the following 
are present: pain; numbness; cold 
sensitivity; arthralgia; tissue loss; 
nail abnormalities; color changes; 
locally impaired sensation; 
hyperhidrosis; and/or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of the 
affected parts, namely his right and left 
foot.  If peripheral neuropathy is 
clinically found, the examiner should 
indicate the likelihood that such is 
causally related to the veteran's 
service-connected cold injury residuals 
of the feet.  It is essential that the 
examiner distinguish those symptoms 
attributable to other, nonservice-
connected disabilities, such as diabetes, 
if possible, so that the degree of 
disability caused solely by the veteran's 
cold injury residuals of feet may be 
ascertained for rating purposes.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, the report 
should be returned, along with the claims 
file, for immediate corrective action.  
Further, the RO also is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

4.  After all necessary development has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	S. L. KENNEDY 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


